Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of white meat tuna fish in tins, exported from Spain on or about August 16, 1958.
That on or about the date of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Spain, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and *448expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at $17.50 per case; and that there was no higher foreign value.
That the above appeal for reappraisement is limited to merchandise herein-before described and is abandoned as to all other merchandise; and that said appeal may be deemed to be submitted for decision upon this stipulation.
Upon the agreed facts, I find the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $17.50 per case, net.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be entered accordingly.